                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                                No. 5:16-CR-81-D



UNITED STATES OF AMERICA,                    )
                                             )
                 v.                          )              ORDER
                                             )
JERMAINE JOHNSON,                            )
                                             )
                           Defendant.      · )


       The United States shall file a response to defendant's motion to correct clear error oflaw

[D.E. 81] and motion for rights to be determined [D.E. 82]. The response is due not later than

February 22,2019.

       SO ORDERED. This .2_bday of January 2019.




                                                    United States District Judge
